UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 5, 2011 U.S. Rare Earth Minerals, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 333-154912 26-2797630 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 6430 Medical Center St., Suite 230, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 888-820-2270 U.S. Natural Nutrients & Minerals, Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities On July 5, 2011, the Company sold 3,000,000 shares of common stock of the Company to Zaev Bassin for the total purchase price of $195,000. The Company relied on Rule 505 of Regulation D to conclude the sale.Pursuant to the said Rule,the Companycan only offer and sell up to $5 million of its securities inany 12-monthperiod; it maysell to anunlimited number of "accredited investors" and up to 35 other personswho donot need to satisfy the sophistication or wealth standards associated with other exemptions; and the Company must inform purchasers that they receive "restricted" securities, meaning that the securities cannot be sold for six months or longer without registering them;and cannot usegeneral solicitation or advertising to sell the securities. 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. NATURAL NUTRIENTS AND MINERALS, INC. By: /S/ Dennis Cullison Name: Dennis Cullison Title:President and Director Dated: July 5, 2011 3
